DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/27/2022 have been considered by the examiner.

Status of the Claims
The claims filed 01/04/2022 are under consideration.
Claims 46-69 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 46-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of US 8377091; claims 1-26 of US 9259228; claims 1-18 of US 11160557; claims 1-19 of US 9456823; and claims 1-44 of US 9114200. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Each of the patents claim a device comprising: a narrow, elongated, flexible expansile element comprising a hydrogel configured to expand upon contact with an aqueous liquid at a physiological pH, wherein the hydrogel comprises a monomer having a pH sensitive ionizable functional group and a flexible carrier member, composed of a non-hydrogel material, configured to assist the delivery of the expansile element through a body lumen for occlusion of the lumen by expansion of the expansile element.
Hydrogels include a monomer having a pH sensitive ionizable functional group and an ethylenically unsaturated group, and a macromer comprising a acrylamide or methacrylate group, i.e., an ethylenically unsaturated macromer.
‘091 claims a expansile element comprising a hydrogel configured to expand upon contact with an aqueous liquid at a physiological pH, wherein the hydrogel comprises a reaction product of: a monomer having a pH sensitive ionizable functional group and an ethylenically unsaturated moiety; a polyether macromer selected from poly(ethylene glycol) di-acrylamide, poly(ethylene glycol) di-acrylate, poly(ethylene glycol) dimethacrylate, poly(ethylene glycol) dimethacrylamide, derivatives thereof, or combinations thereof; and a polymerization initiator, the expansile element exhibiting a bending resistance of about 0.1 to about 50 mg (claim 1). This is the same range as presently claimed. The subject matter claimed by the ‘091 patent anticipates the presently claimed subject matter. 
‘228 claims an expansile element formed from at least one ethylenically unsaturated macromer, at least one macromer or monomer comprising at least one pH sensitive ionizable functional group and an ethylenically unsaturated moiety, at least one polymerization initiator, the expansile element exhibiting a bending resistance of about 0.1 to about 50 mg (claim 1). This is the same range as presently claimed. The subject matter claimed by the ‘228 patent anticipates he presently claimed subject matter. 
‘557 claims an expansile hydrogel having a solid mass and ionizable functional groups formed from a solution including a monomer and a macromer, the expansile hydrogel exhibiting a bending resistance of about 0.1 to about 85 mg (claim 2). Monomers include an ethylenically unsaturated group (claim 11). Ionizable groups render the expansile hydrogel sensitive/responsive to pH (claim 5-6 and 8-9). The bending resistance overlaps with the claimed range. While the bending resistance range is not the same as the presently claimed invention, the subject matter claimed in the reference patent appears to be an obvious variant since the ranges overlap. It would have been obvious before presently claimed invention was made to modify the expansile hydrogel claimed by the reference patent such that the bending resistance is within the claimed range since the presently claimed range overlaps with the range claimed in the reference patent.  
‘823 claims a polymeric filament including about 25% w/w poly (ethylene glycol) 10,000 macromer; about 11% w/w of an ethylenically unsaturated monomer (claim 1). The filament has a bending resistance of about 2 mg to about 50 mg (claim 10). Sodium acrylate is a pH sensitive ionizable functional group (claim 9). 2,2′-azobis(2-methylpropionaamidine)dihydrochloride is an initiator (claim 9). The bending resistance overlaps with the claimed range. While the bending resistance range is not the same as the presently claimed invention, the subject matter claimed in the reference patent appears to be an obvious variant since the ranges overlap. It would have been obvious before presently claimed invention was made to modify the expansile hydrogel claimed by the reference patent such that the bending resistance is within the claimed range since the presently claimed range overlaps with the range claimed in the reference patent.  

‘200 claims a filament comprising a difunctional ethylenically unsaturated shapeable macromer, an ethylenically unsaturated monomer, wherein the monomer is ionizable, where the filament has a bending resistance between about 0.5 and 0.1 mg (claim 1). Initiators are found in claim 7. Ionizable functional groups comprise basic or acidic groups (claim 17).  The bending resistance overlaps with the claimed range. While the bending resistance range is not the same as the presently claimed invention, the subject matter claimed in the reference patent appears to be an obvious variant since the ranges overlap. It would have been obvious before presently claimed invention was made to modify the expansile hydrogel claimed by the reference patent such that the bending resistance is within the claimed range since the presently claimed range overlaps with the range claimed in the reference patent.  
Consequently, the presently claimed subject matter would be considered to be an obvious variant of the subject matter claimed in the reference patents. 

Claim(s) 46-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US 11179492; claims 1-26 of US 10639396; claims 1-35 of US 9451963; and provisionally rejected over claims 1-20 of US 17499755 in view of Greene, US 20020177855.
‘492 claims an environmentally responsive, expansile, polymer comprising a macromer, monomer and crosslinker (claim 1), where the expansile polymer exhibits a bending resistance of about 2mg to about 50mg (claim 19). Monomer may be pH sensitive (claim 6). The expansile polymer exhibits a bending resistance of about 2mg to about 50mg (claim 19).
‘396 claims a pH sensitive (claim 26) expansile polymer (claim 21), comprising a macromer, monomer and a crosslinker (claim 1). Monomers may be pH sensitive with expansion responsive to pH (claim 6). The expansile polymer exhibits a bending resistance of about 2mg to about 50 mg (claim 1).
The ‘755 application claims an expansile polymer comprising a macromer, monomer and crosslinker (claim 1), the expansile polymer is pH sensitive with expansion responsive to pH (claim 6). The expansile polymer exhibits a bending resistance of about 2 mg to about 50 mg (claim 1). 
‘963 claims an expansile element comprising a polyethylene glycol macromer, the expansile element having a bending resistance of about 0.1mg to about 25mg. 
The reference patents and application do not expressly teach an ethylenically unsaturated macromer and at least one macromer or monomer comprising at least one ethylenically unsaturated pH sensitive ionizable functional group. The reference patents and application do not expressly teach an imitator.
Greene teaches expansile hydrogels comprising an ethylenically unsaturated monomer with a pH responsive functional group imbues pH responsiveness to the hydrogel. See Greene, e.g., Abstract and 0033. Greene teaches expansile hydrogels comprising ethylenically unsaturated groups comprising an initiator (Greene, e.g., 0032, 0101, 0106). Initiators polymerize the monomer/macromer into the desired hydrogel (Greene, e.g., 0106 and 0087). 
It would have been prima facie obvious at the time the presently claimed invention was made to modify devices found in the claims of the reference patents/application by modifying the expansile element monomers and macromer with ethylenically unsaturated groups and an initiator so that the expansile material may be prepared using free radical polymerization as enumerated in Greene. The skilled artisan would have been motivated to make this modification since these modifications are suggested in Greene to prepare expansile polymeric materials having the same pH sensitive properties expressed by the reference claims. The skilled artisan would have had a reasonable expectation of success because Greene suggests this modification for similar devices having the same utility.
One skilled in the art would consider the presently claimed subject matter to be an obvious variant of the subject matter claimed in the reference application.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615